Case 4:20-cv-00467-SDJ-CAN Document 28 Filed 05/25/21 Page 1 of 2 PageID #: 232




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  THE TRANSPARENCY PROJECT,           §
                                      §
                Plaintiff,            §               CIVIL ACTION No. 4:20CV467
                                      §
  v.                                  §
                                      §
  U.S. DEPARTMENT OF JUSTICE, et al., §               JUDGE SEAN D. JORDAN
                                      §
                Defendants.           §

         JOINT STIPULATION REGARDING STATUS OF REQUESTS TO
       UNITED STATES DEPARTMENT OF JUSTICE CRIMINAL DIVISION

         In compliance with the Court’s Order [Dkt 26], the parties jointly file this

 stipulation concerning the status of the two FOIA requests to United States Department

 of Justice Criminal Division (“DOJ-CRM”) that were the subject of a Motion to Dismiss

 [Dkt 20], which has been withdrawn.

         As to the October 26, 2018 request, Plaintiff concedes exhaustion and agrees that

 this claim is due to be dismissed. As to the June 11, 2020 request, DOJ-CRM concedes

 that this claim is properly before the Court.


                                            Respectfully submitted,

                                            NICHOLAS J. GANJEI
                                            ACTING UNITED STATES ATTORNEY

                                            /s/ Andrea L. Parker_________
                                            ANDREA L. PARKER
                                            Assistant United States Attorney
                                            Texas Bar No. 00790851
                                            550 Fannin St., Suite 1250
                                            Beaumont, Texas 77701-2237


 Joint Stipulation Re: DOJ-CRM Requests                                                 Page 1
Case 4:20-cv-00467-SDJ-CAN Document 28 Filed 05/25/21 Page 2 of 2 PageID #: 233




                                          Tel: (409) 839-2538
                                          Fax: (409) 839-2550
                                          Email: andrea.parker@usdoj.gov

                                          /s/ Ty Odell Clevenger (with permission)
                                          TY ODELL CLEVENGER
                                          Attorney at Law
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          Tel: (979) 985-5289
                                          Fax: (979) 530-9523
                                          Email: tyclevenger@yahoo.com




 Joint Stipulation Re: DOJ-CRM Requests                                              Page 2
